DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


              Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of text analysis without significantly more. The claims 1, 10 and 18 recites steps including inputting  to a model, a vector comprising a plurality ngrams of text (i.e., a data gathering step), receiving training phrases of meanings and converting the phrases into a vector of ngrams (i.e., a data evaluation step), applying a filter/setting to the ngrams during execution (i.e., a data evaluation step), determining based on the setting at least one ngram to be skipped, forming at least one skip word (i.e., a data evaluation step), outputting an intermediate score for a set of the ngrams (i.e., a data evaluation step), computing a number representing a semantic meaning of the at least one skip word, calculating a final score based on the number and the intermediate score (i.e., data evaluation steps), comparing the final score to meanings and modifying the model based on the comparison (i.e., evaluation and judgment steps) and performing or predicting a computer action using the final score (i.e. a post solutional activity), corresponding to the mental processes category of abstract ideas. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, where the generically recited computer elements (computer, neural network, system, server) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “performing a computer action using the final score”, “wherein the response application is configured to perform the predicted computer action over a network with respect to a user device” and “modifying the phrase recognition model based on the comparison between the final score and the known meanings” correspond to well-understood, routine, conventional computer functions of using a computer to perform generic functions or applying a generic computer to abstract functions, receiving and transmitting data over a network as well as a post solutional activity as recognized by the court decisions listed in MPEP § 2106.05 and also as described in cited references Fei, Silvestri and Kota (See PTO 892 form). 
         The dependent claims 2-9, 11-17, 19 and 20 also recite mental processes and do not add significantly more than the abstract idea and are as such similarly rejected.

Allowable Subject Matter
Claims 1-20 would be allowable upon Applicant addressing the pending 101 rejection of the claims

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658